EX. 10.7
EXECUTION VERSION

TERM LOAN SECURITY AGREEMENT
among
CIENA CORPORATION,
EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as COLLATERAL AGENT
________________________________
Dated as of July 15, 2014
________________________________





 
 
 

    



--------------------------------------------------------------------------------

 

TERM LOAN SECURITY AGREEMENT, dated as of July 15, 2014, made by each of the
undersigned grantors (each, a “Grantor” and, together with any other entity that
becomes a grantor hereunder pursuant to Section 8.12 hereof, the “Grantors”) in
favor of BANK OF AMERICA, N.A., as collateral agent (in such capacity, together
with any successor collateral agent, the “Collateral Agent”), for the benefit of
the Secured Parties (as defined below). Certain capitalized terms as used herein
are defined in Article VII hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), each lender
from time to time party thereto (collectively, the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) have entered into a
Credit Agreement, dated as of July 15, 2014 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed, on a several basis, to make Loans to the Company
upon the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to the Guaranty, each Grantor (other than the Company) has
jointly and severally guaranteed to the Secured Parties the payment when due of
all Guaranteed Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to the making of Loans to the Company that
each Grantor shall have executed and delivered to the Collateral Agent this
Agreement; and
WHEREAS, each Grantor will benefit from the incurrence of Loans by the Company;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Parties and hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:
ARTICLE I

SECURITY INTERESTS
1.1.    Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of the Obligations, each Grantor does hereby
assign and transfer unto the Collateral Agent, and does hereby pledge and grant
to the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in all of the right, title and interest of such Grantor in, to
and under all of the following personal property (and all rights therein) of
such Grantor, or in which or to which such Grantor has any rights, in each case
whether now existing or hereafter from time to time acquired or arising and
regardless of where located:
(i)
each and every Account (and all rights to receive payments, indebtedness and
other obligations (whether constituting an Account, Chattel Paper (including
Electronic Chattel Paper), Instrument, Document or General Intangible));

(ii)
all cash and Money;




    



--------------------------------------------------------------------------------

 

(iii)
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

(iv)
all (x) Deposit Accounts, collection accounts, disbursement accounts and lock
boxes and all cash, Money, checks, other negotiable instruments, funds and other
evidences of payments held therein or credited thereto, (y) Securities Accounts
and Security Entitlements and Securities credited thereto, and all cash, Money,
checks, marketable securities, Financial Assets and other property held therein
or credited thereto, and (z) Commodity Accounts and all cash, Money, marketable
securities, Financial Assets and other property held therein or credited
thereto;

(v)
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

(vi)
all Commercial Tort Claims set forth on Annex E hereto or for which notice is
required to be provided pursuant to Section 3.1 below;

(vii)
all Contracts, together with all Contract Rights arising thereunder;

(viii)
all Documents;

(ix)
all Equipment;

(x)
all Fixtures;

(xi)
all Goods;

(xii)
all Instruments;

(xiii)
all Intellectual Property;

(xiv)
all Promissory Notes;

(xv)
all Inventory;

(xvi)
all Investment Property;

(xvii)
all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

(xviii)
all General Intangibles;

(xix)
all Payment Intangibles (including corporate and other tax refunds);

(xx)
all Permits;




 
2
 



    



--------------------------------------------------------------------------------

 

(xxi)
all books and records (including all books, databases, customer lists, and
records, whether tangible or electronic, which contain any information relating
to any of the foregoing);

(xxii)
with respect to each right to payment or performance included in each of the
foregoing, any Supporting Obligation that supports such payment or performance
and any Lien that secures such right to payment or performance or secures any
such Supporting Obligation; and

(xxiii)
all substitutions, replacements accessions, Proceeds and products of any and all
of the foregoing, including collateral security and guarantees with respect to
any of the foregoing and all cash, Money, insurance proceeds, Instruments,
Securities, Financial Assets, income, royalties, payments, licensing, damages
and Deposit Accounts constituting Proceeds of the foregoing (all of the above,
the “Collateral”).

(b)    Notwithstanding anything herein to the contrary, in no event shall the
security interests and Liens granted under Section 1.1(a) hereof attach to, and
the term “Collateral” (and the component terms thereof) shall not include, (i)
any property, interest or other rights for so long as the grant of such security
interest shall constitute or result in (A) a breach or termination pursuant to
the terms of, or a default under, any General Intangible, lease, license,
contract, agreement or other document, (B) a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including any applicable bankruptcy laws) or principles of
equity) or (C) require the consent of a Governmental Authority to permit the
grant of a security interest therein (and such consent has not been obtained);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A), (B) or (C)
above; (ii) the Pledge Agreement Collateral, including any asset of a Grantor
excluded from the Pledge Agreement Collateral pursuant to the proviso to Section
3.1 of the Pledge Agreement or the corresponding provision of any other Pledge
Agreement, as applicable; (iii) any treasury stock of a Grantor or other Margin
Stock, in each case, unless the Secured Parties have made any necessary filings
with the FRB in connection therewith and the Grantors have provided the
Collateral Agent an executed Form FR U-1; provided however, that each applicable
Grantor shall provide to the Secured Parties notice of the existence any Margin
Stock (other than treasury stock) that would constitute Collateral absent this
proviso at the time of delivery of any financial statements required to be
delivered pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement and,
thereafter, such Margin Stock shall constitute Collateral to the extent the
Secured Parties have made such necessary filings with the FRB in connection
therewith and the Grantors have provided the Collateral Agent an executed Form
FR U-1; (iv) Deposit Accounts the balance of which consists (x) exclusively of
withheld income taxes, employment taxes, or amounts required to be paid over to
certain employee benefit plans and (y) segregated deposit accounts constituting
and the balance of which consists solely of funds set aside in connection with
tax, payroll and trust accounts; (v) any Vehicles and other assets subject to
certificates of title (other than to the extent such rights can be perfected by
the filing of a financing statement under the UCC); and (vi) any United States
“intent-to-use” Trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which the grant of a security
interest therein would impair the validity or enforceability of



 
3
 



    



--------------------------------------------------------------------------------

 

such application under applicable federal law (other than to the extent such
rights can be perfected by the filing of a financing statement under the UCC)
(the assets described in preceding clauses (i) through (vi) hereof,
collectively, the “Excluded Assets”);
(c)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Grantor may acquire, or with respect to
which any Grantor may obtain rights, at any time during the term of this
Agreement.
(d)    The Liens hereunder are granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of any Grantor with respect to
any of the Collateral or any transaction in connection therewith.
(e)    Notwithstanding anything herein to the contrary, the Grantors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.
1.2.    For purposes of enabling the Collateral Agent to exercise rights and
remedies under this Agreement (but without limiting the other provisions of this
Agreement), each Grantor hereby grants to the Collateral Agent and its agents,
representatives and designees an irrevocable, nonexclusive, royalty free
license, rent-free license and rent-free lease (which will be binding on any
successor or assignee of such Grantor) to, after the occurrence and during the
continuance of an Event of Default, have access to and use all of such Grantor’s
(x) Real Property (including the buildings and other improvements thereon),
Equipment and fixtures (whether or not considered Real Property) and (y)
Intellectual Property (including, without limitation, all Domain Names, Patents,
Trademarks, Copyrights, Trade Secrets and object code and access to all media,
written or electronic, in which any licensed items may be recorded or stored and
to all computer software and programs used for the compilation or printout
thereof, as well as an irrevocable, nonexclusive license to grant to any third
party a sub-licensable sub-license to use the foregoing rights, but excluding
any source code) for which the Collateral Agent hereby agrees to take all
commercially reasonable actions in connection with its use of such intellectual
property to protect such Grantor’s rights and interest in such Intellectual
Property (provided that in any event, the Collateral Agent shall not have any
liability in connection therewith, other than liability which is the direct
result of the Collateral Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision), for the purpose of (i) arranging for and effecting the sale,
distribution or other disposition of Collateral located on any such Real
Property, including the manufacture, production, completion, packaging,
advertising, distribution and other preparation of such Collateral (including,
without limitation, work-in-process, raw materials and complete Inventory) for
sale, distribution or other disposition, (ii) selling (by public auction,
private sale, going out of business sale or similar sale, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise and which
sale may include augmented Inventory of the same type sold in any Grantor’s
business), (iii) storing or otherwise dealing with the Collateral, (iv)
collecting all Accounts and copying, using and preserving any and all
information relating to the Collateral, and (v) otherwise dealing with the
Collateral as part of the exercise of any rights or remedies provided to the
Collateral Agent hereunder or under the other Credit Documents, in each case
without the interference by any Grantor or any other Subsidiary of the Company
and without incurring any liability to any Grantor or any other Subsidiary of
the Company, except any



 
4
 



    



--------------------------------------------------------------------------------

 

liability which is the direct result of the Collateral Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). Each Grantor will, and will cause each of
its Subsidiaries to, cooperate with the Collateral Agent and its agents,
representatives and designees in allowing the Collateral Agent to exercise the
foregoing rights. To the extent that any asset of any Grantor in which the
Collateral Agent has access or use rights as provided above is to be sold or
otherwise disposed of after the occurrence and during the continuance of an
Event of Default, such Grantor shall, if requested by the Collateral Agent in
writing, cause the buyer to agree in writing to be subject to, and comply with
the terms of, this Section 1.2. The Collateral Agent shall have the right to
bring an action to enforce its rights under this Section 1.2, including, without
limitation, an action seeking possession of the applicable Collateral and/or
specific performance of this Section 1.2.
1.3.    Power of Attorney. Subject to the Intercreditor Agreement, until this
Agreement is terminated in accordance with its terms, each Grantor hereby
constitutes and appoints the Collateral Agent its true and lawful attorney,
irrevocably, with full power after the occurrence of and during the continuance
of an Event of Default (in the name of such Grantor or otherwise) to act,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due or to become due to such Grantor under or arising out
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem to be necessary or advisable to
protect the interests of the Secured Parties, which appointment as attorney is
coupled with an interest.


ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
2.1.    Necessary Perfection Action. The provisions of this Agreement (when
executed and delivered by all parties thereto) are effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in all right, title and interest of the
Grantors in all of the Collateral described herein, and when (i) proper UCC
financing statements have been filed in the appropriate filing offices against
each Grantor, (ii) the recordation of Intellectual Property Security Agreements
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable and (iii) the Collateral Agent has obtained
“control” (within the meaning of the UCC) of the Controlled Deposit Accounts,
the Collateral Agent, for the benefit of the Secured Parties, shall have a
perfected security interest in all right, title and interest in all of the
Collateral to the extent such security interest can be perfected by (i) filing a
UCC financing statement under the UCC, (ii) filing with the United States Patent
and Trademark Office and the United States Copyright Office, or, (iii) with
respect to the Controlled Deposit Accounts, by the Collateral Agent having
“control”, subject to no other Liens other than Permitted Liens.
2.2.    No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof such Grantor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and



 
5
 



    



--------------------------------------------------------------------------------

 

such Grantor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent (other than Permitted Liens).
2.3.    Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any relevant jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements, similar statements or
instruments of registration filed in respect of Permitted Liens), and so long as
the Termination Date has not occurred, such Grantor will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by
such Grantor or in connection with Permitted Liens.
2.4.    Location of Inventory and Equipment. All Inventory and Equipment having
a net book value in excess of $1,000,000 held on the date hereof by each
Grantor, other than any such Inventory and Equipment (i) in transit or out for
repair, (ii) at customer, resellers, supplier or contract manufacturer
locations, (iii) located outside of the United States or (iv) at locations used
solely by such Grantor for purposes of warehousing spare parts, is located at
one of the locations shown on Annex F hereto for such Grantor.
2.5.    Chief Executive Office, Record Locations. The chief executive office of
such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.6.    Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc. As of the date hereof, the exact legal name of each
Grantor, the type of organization of such Grantor, whether or not such Grantor
is a Registered Organization, the jurisdiction of organization of such Grantor,
such Grantor’s Location, the organizational identification number (if any) of
such Grantor, the Federal Employer Identification Number (if any) and whether or
not such Grantor is a Transmitting Utility, is listed on Annex B hereto for such
Grantor. Such Grantor shall not change its legal name, its type of organization,
its status as a Registered Organization (in the case of a Registered
Organization), its status as a Transmitting Utility or as a Person which is not
a Transmitting Utility, as the case may be, its jurisdiction of organization,
its Location, its organizational identification number (if any) or its Federal
Employer Identification Number (if any) from that used on Annex B hereto, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Loan Documents and so long as same do not involve
(x) a Registered Organization ceasing to constitute same or (y) such Grantor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State



 
6
 



    



--------------------------------------------------------------------------------

 

thereof) if (i) it shall have given to the Collateral Agent not less than 10
days’ prior written notice of each change to the information listed on Annex B
(as adjusted for any subsequent changes thereto previously made in accordance
with this sentence), together with a supplement to Annex B which shall correct
all information contained therein for such Grantor, and (ii) in connection with
the respective change or changes, it shall have taken all action reasonably
necessary or requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect. In addition,
to the extent that such Grantor does not have an organizational identification
number on the date hereof and later obtains one, such Grantor shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably requested by the Collateral Agent
to the extent necessary to maintain the security interest of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect.
2.7.    Trade Names; etc. As of the date hereof, such Grantor does not have or
operate in any jurisdiction under, or in the five years preceding the date
hereof has not had or has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex B and such other trade or fictitious names as are listed on Annex C hereto
for such Grantor.
2.8.    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Grantor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Grantor, in each case except as
described in Annex D hereto. With respect to any transactions so described in
Annex D hereto, the respective Grantor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Grantor, or was liquidated
into or transferred all or substantially all of its assets to such Grantor, and
shall have furnished, or caused to be furnished, to the Collateral Agent such
UCC lien searches as may have been requested by the Collateral Agent with
respect to such Person and its assets, to establish that no security interest
(excluding Permitted Liens) continues perfected on the date hereof with respect
to any Person described above (or the assets transferred to the respective
Grantor by such Person), including without limitation pursuant to Section
9-316(a)(3) of the UCC.
2.9.    Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.


ARTICLE III
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
3.1.    [Reserved.]



 
7
 



    



--------------------------------------------------------------------------------

 

3.2.    [Reserved.]
3.3.    Direction to Account Debtors; Contracting Parties; etc. Subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default (but without limiting the provisions of the Credit Agreement),
if the Collateral Agent so directs any Grantor, such Grantor agrees (x) to cause
all payments on account of the Accounts and Contracts to be made directly to the
Cash Collateral Account, (y) that the Collateral Agent may, at its option,
directly notify the obligors with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor.
Subject to the Intercreditor Agreement, without notice to or assent by any
Grantor, the Collateral Agent may, upon the occurrence and during the
continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable out-of-pocket costs and expenses of collection (including reasonable
out-of-pocket attorneys’ fees), whether incurred by a Grantor or the Collateral
Agent, shall be borne by the relevant Grantor. The Collateral Agent shall
deliver a copy of each notice given to any such obligors referred to in the
preceding clause (y) to the relevant Grantor, provided that (x) the failure by
the Collateral Agent to so notify such Grantor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 8.01(f) of the Credit Agreement has
occurred and is continuing.
3.4.    Modification of Terms; etc. Except (w) in accordance with such Grantor’s
ordinary course of business, (x) as otherwise in such Grantor’s reasonable
business judgment, (y) as permitted by the Credit Agreement or (z) as permitted
by Section 3.5 hereof, no Grantor shall rescind or cancel any indebtedness
evidenced by any Account or under any related Contract, or modify any term
thereof or make any adjustment with respect thereto, or extend or renew the
same, or compromise or settle any dispute, claim, suit or legal proceeding
relating thereto, or sell any Account or any related Contract, or interest
therein, without the prior written consent of (x) prior to the Discharge of the
ABL Obligations, the ABL Collateral Agent and (y) thereafter, the Collateral
Agent. Except to the extent otherwise permitted by this Agreement or the Credit
Agreement, no Grantor will do anything to impair the rights of the Collateral
Agent in the Accounts or Contracts.
3.5.    Collection. Except as such Grantor otherwise determines in its
reasonable business judgment, each Grantor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any related Contract, as and when
due (including, without limitation, amounts which are delinquent, such amounts
to be collected in accordance with generally accepted lawful collection
procedures) any and all amounts owing under or on account of such Account or
related Contract, and apply promptly upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account or under such
related Contract. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Grantor may
allow in the ordinary course of business as



 
8
 



    



--------------------------------------------------------------------------------

 

adjustments to amounts owing under its Accounts and related Contracts (i) an
extension or renewal of the time or times of payment, or settlement for less
than the total unpaid balance, which such Grantor finds appropriate in
accordance with its reasonable business judgment, (ii) a refund or credit due as
a result of returned or damaged merchandise or improperly performed services or
for other reasons which such Grantor finds appropriate in accordance with its
reasonable business judgment and (iii) such other adjustments which such Grantor
finds appropriate in accordance with its reasonable business judgment.
3.6.    Instruments. If any Grantor owns or acquires any Instrument of
$3,000,000 or more constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Grantor will within 30 days thereafter notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.
3.7.    Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
3.8.    Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.



 
9
 



    



--------------------------------------------------------------------------------

 

3.9.    Letter-of-Credit Rights. At any time any Grantor becomes a beneficiary
under a letter of credit with a stated amount of $3,000,000 or more in the
aggregate, such Grantor shall (x) prior to the Discharge of the ABL Obligations,
upon the request of the Collateral Agent and (y) following the Discharge of the
ABL Obligations, at the time of delivery of any financial statements required to
be delivered pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement,
notify the Collateral Agent thereof and, upon the request of the Collateral
Agent following the Discharge of the ABL Obligations, such Grantor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, use its commercially reasonable efforts to (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under such letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
such letter of credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the letter of credit are retained by the
Collateral Agent and to be applied as provided in this Agreement only after the
occurrence and during the continuance of an Event of Default.
3.10.    Commercial Tort Claims. Each Commercial Tort Claim in an amount of
$3,000,000 or more of each Grantor in existence on the date of this Agreement is
described in Annex E hereto. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $3,000,000 or more, such Grantor shall no later than 30 days
thereafter notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.
3.11.    Chattel Paper. Subject to the Intercreditor Agreement, upon the request
of the Collateral Agent made at any time or from time to time, each Grantor
shall promptly furnish to the Collateral Agent a list of all Electronic Chattel
Paper constituting Collateral held or owned by such Grantor. Furthermore, if
requested by the Collateral Agent following the Discharge of the ABL
Obligations, each Grantor shall promptly take all actions which are commercially
reasonably so that the Collateral Agent has “control” of all Electronic Chattel
Paper, to the extent that the aggregate value or face amount of such Electronic
Chattel Paper equals or exceeds $3,000,000 in the aggregate, in accordance with
the requirements of Section 9-105 of the UCC. Each Grantor will promptly (and in
any event within 10 days) after any request by the Collateral Agent following
the Discharge of the ABL Obligations deliver all of its Tangible Chattel Paper
to the Collateral Agent, to the extent that the aggregate value or face amount
of such Tangible Chattel Paper equals or exceeds $3,000,000 in the aggregate.
3.12.    Controlled Deposit Accounts. (a) Within 60 days after the date hereof
(or such longer period as may be agreed by the Collateral Agent in its sole
discretion), each applicable Grantor agrees to use commercially reasonable
efforts to enter into control agreements with the relevant account bank with
respect to each Deposit Account that is subject to a control agreement on the
date hereof pursuant to the ABL Credit Agreement which control agreements shall
(i) name each of the



 
10
 



    



--------------------------------------------------------------------------------

 

Collateral Agent and Deutsche Bank AG New York Branch as secured parties and
(ii) replace the existing control agreement with respect to such Deposit
Account.


(b)    Following the Discharge of ABL Obligations, each Grantor agrees within 60
days (or such longer period as may be agreed by the Collateral Agent in its sole
discretion) to cause account control agreements to be entered into with the
relevant account banks so that the Collateral Agent has “control” of any Deposit
Account (other than any Excluded Account) with an average daily balance greater
than $1,000,000, to the extent any such Deposit Account is not then subject to a
control agreement entered into in accordance with clause (a) of this Section
3.12.


(c)    If, prior to the Discharge of the ABL Obligations, any Grantor shall
subsequently acquire any Deposit Account that is required to be subject to a
control agreement pursuant to the terms of the ABL Credit Agreement, such
Grantor shall use commercially reasonable efforts to ensure that such control
agreement names each of the Collateral Agent and Deutsche Bank AG New York
Branch as secured parties. If, following the Discharge of ABL Obligations, any
Grantor shall subsequently acquire any Deposit Account (other than any Excluded
Account), with an average daily balance greater than $1,000,000, such Grantor
shall comply with the provisions of clause (b) of this Section 3.12 within 60
days (or such longer period as may be agreed by the Collateral Agent in its sole
discretion) of acquiring such Deposit Account.
3.13.    Recordable Intellectual Property. (a) Annex G hereto sets forth as of
the date hereof a complete and accurate list of all Recordable Intellectual
Property that each Grantor owns. Each Grantor represents and warrants that as of
the date hereof it is the sole owner of all right, title and interest in all
Recordable Intellectual Property listed in Annex G hereto, except where the
failure to have such sole ownership could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. Each
Grantor represents and warrants that:
(i)    no Recordable Intellectual Property listed in Annex G hereto has been
canceled nor is any cancelation or opposition action pending, to the knowledge
of any Responsible Officer of such Grantor;
(ii)    all such Recordable Intellectual Property is valid and subsisting;
(iii)    such Grantor is not aware of any pending third-party claim that any of
said registrations of Recordable Intellectual Property are invalid or
unenforceable; and
(iv)     such Grantor has not been advised in writing by counsel or by the
relevant Intellectual Property Office, nor is such Grantor otherwise aware of
any reason, that any of said applications of Recordable Intellectual Property
will not mature into registrations,
other than, in the case of each of the foregoing clauses (i) – (iv), as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
Each Grantor hereby grants to the Collateral Agent an absolute power of attorney
to sign, solely upon the occurrence and during the continuance of an Event of
Default, any document which may be required



 
11
 



    



--------------------------------------------------------------------------------

 

by the United States Patent and Trademark Office, any domain name registrar, the
United States Copyright Office or any other governmental authority in order to
effect an assignment of all right, title and interest in any Intellectual
Property constituting Collateral, and record the same.
(b)    Each Grantor agrees, within 60 days of the end of each fiscal year, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available to such Grantor with
respect to: (i) any party who such Grantor reasonably believes is infringing,
misappropriating, diluting or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property in any manner that would reasonably be
expected to have a Material Adverse Effect, or (ii) any party, to the knowledge
of any Responsible Officer of such Grantor, claiming that any Grantor or the
conduct of any Grantor’s business infringes, misappropriates, dilutes or
otherwise violates any Intellectual Property right of any third party in any
manner that would reasonably be expected to have a Material Adverse Effect. Each
Grantor further agrees to take all necessary action, in accordance with its
reasonable business judgment, with respect to any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it if failure to do so would reasonably be expected to have a Material
Adverse Effect.


(c)    Each Grantor agrees to use its Trademarks that are material to the
business of the Company and its Subsidiaries, taken as a whole, in interstate
commerce during the time in which this Agreement is in effect to the extent
required by the laws of the United States or other jurisdictions, as applicable,
to maintain its rights in such Trademarks and to take all such other actions as
are reasonably necessary to preserve such Trademarks as trademarks or service
marks under the laws of the United States or other jurisdictions, as applicable
(other than any such Trademarks that are deemed by a Grantor in its reasonable
business judgment to no longer be material to the conduct of such Grantor’s
business).


(d)    Each Grantor shall, at its own expense, diligently maintain all
registrations and applications for registration included in the Recordable
Intellectual Property that are material to the business of the Company and its
Subsidiaries, taken as a whole, in accordance with its reasonable business
judgment, including but not limited to filing affidavits of use and applications
for renewals of registration for all such Recordable Intellectual Property
constituting registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each such Recordable Intellectual
Property constituting issued Patent or registered Copyright, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, not to be unreasonably withheld (other than
with respect to registrations and applications deemed by such Grantor in its
reasonable business judgment to be no longer prudent to pursue).


(e)    At its own expense, each Grantor, in accordance with its reasonable
business judgment, shall diligently prosecute all material applications for (i)
United States Patents listed in Annex G hereto and (ii) Copyrights listed in
Annex G hereto, in each case for such Grantor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are no longer material or are deemed by such
Grantor in its reasonable business judgment to no longer be necessary in the
conduct of Grantor’s business), absent written consent of the Collateral Agent
not to be unreasonably withheld.


(f)    In the event that any Grantor, either itself or through any agent,
employee, licensee or designee, files an application for or acquires any
Recordable Intellectual Property following the date hereof, then the provisions
of this Agreement shall automatically apply thereto and any such Intellectual
Property shall automatically constitute part of the Collateral and shall be
subject to the Collateral Agent's security interest, without further action by
any party, and such Grantor shall within 60 days of the end of



 
12
 



    



--------------------------------------------------------------------------------

 

each fiscal year execute and deliver any and all agreements, instruments,
documents and papers, including any applicable Intellectual Property Security
Agreement, as necessary to evidence and perfect the Collateral Agent's security
interest in such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the “Writings”) are consistent with the terms
of and conditions of this Agreement, and each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file such Writings,
solely upon the occurrence and during the continuance of an Event of Default and
solely for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable until this Agreement is terminated.




ARTICLE IV
PROVISIONS CONCERNING ALL COLLATERAL
4.1.    Protection of Collateral Agent’s Security. Except as otherwise permitted
by the Loan Documents, no Grantor will do anything to impair the rights of the
Collateral Agent in the Collateral. Each Grantor will at all times maintain
insurance, at such Grantor’s own expense to the extent and in the manner
provided in the Credit Agreement. Except to the extent otherwise permitted to be
retained by such Grantor or applied by such Grantor pursuant to the terms of the
Credit Agreement and the Intercreditor Agreement, the Collateral Agent shall, at
the time any proceeds of such insurance are distributed to the Secured Parties,
apply such proceeds in accordance with Section 5.4 hereof. Each Grantor assumes
all liability and responsibility in connection with the Collateral acquired by
it and the liability of such Grantor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Grantor.
4.2.    Additional Information. Each Grantor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly (and in
any event within 10 days after its receipt of the respective request) furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
requested by the Collateral Agent, the value and location of such Collateral,
etc.) as may be requested by the Collateral Agent. Without limiting the
forgoing, each Grantor agrees that it shall promptly (and in any event within 10
days after its receipt of the respective request) furnish to the Collateral
Agent such updated Annexes hereto as may from time to time be reasonably
requested by the Collateral Agent.
4.3.    Financing Statements. Each Grantor agrees to execute and deliver (or
cause to be executed and delivered) to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request or as are reasonably
necessary or desirable in the opinion of, and at the request of, the Collateral
Agent to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other rights and security
contemplated hereby. Each Grantor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Grantor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Grantor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such Grantor
or words of similar effect). Notwithstanding the foregoing, if reasonably
requested by any Grantor, the Collateral Agent shall, at Grantor’s expense, make
such filings as may be reasonably



 
13
 



    



--------------------------------------------------------------------------------

 

requested to evidence that the security interests hereunder do not attach to any
property that constitutes Excluded Assets.
4.4.    Further Actions. The Company shall, and shall cause each other Grantor
to, at their own expense, take such other actions as are required by Section
6.12 of the Credit Agreement.


ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
5.1.    Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the Intercreditor Agreement, if any Event of Default shall have
occurred and be continuing, then and in every such case, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable law and
under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;
(iii)    instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;
(iv)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(v)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(x)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(y)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 5.2 hereof; and



 
14
 



    



--------------------------------------------------------------------------------

 

(z)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(vi)    exercise the rights granted under Section 1.3 hereof;
(vii)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 5.4;
(viii)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Grantors in effect on the date
hereof and those granted by any Grantor hereafter to the extent permitted by the
Credit Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license, may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default;
(ix)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607(a) of the UCC;
it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Party shall have any right individually to seek to enforce or to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Parties upon the terms of this
Agreement and the other Collateral Documents.
5.2.    Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then, subject to the Intercreditor Agreement,
any Collateral repossessed by the Collateral Agent under or pursuant to Section
5.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of such Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and



 
15
 



    



--------------------------------------------------------------------------------

 

such disposition may be made at any time or place to which the disposition may
be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 5.2 without accountability to the relevant Grantor.
If, under applicable law, the Collateral Agent shall be permitted to make
disposition of the Collateral within a period of time which does not permit the
giving of notice to the relevant Grantor as hereinabove specified, the
Collateral Agent need give such Grantor only such notice of disposition as shall
be required by such applicable law. Each Grantor agrees to do or cause to be
done all such other acts and things as may be reasonably necessary to make such
disposition or dispositions of all or any portion of the Collateral valid and
binding and in compliance with any and all applicable laws, regulations, orders,
writs, injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Grantor’s expense.
5.3.    Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Grantor hereby further waives, to the extent
permitted by law:
(i)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(ii)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(iii)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
5.4.    Application of Proceeds. (a) Subject to the Intercreditor Agreement, all
moneys collected by the Collateral Agent (or, to the extent the Pledge Agreement
or any other Collateral Document requires proceeds of collateral under such
other Collateral Document to be applied in accordance with the provisions of
this Agreement, the Pledgee, under, and as defined in, the Pledge Agreement or
collateral agent under such other Collateral Document) upon any sale or other
disposition



 
16
 



    



--------------------------------------------------------------------------------

 

of the Collateral (or the collateral under the relevant Collateral Document), in
connection with the Collateral Agent’s exercise of remedies following the
occurrence and during the continuance of an Event of Default, together with all
other moneys received by the Collateral Agent hereunder or under any other
Collateral Document, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent and the
Administrative Agent in their respective capacities as such in accordance with
the terms of the Loan Documents;
(ii)    second, to the payment in full of the Obligations owing to the Secured
Parties on a pro rata basis in accordance with the respective amounts of the
Obligations; and
(ii)    third, to the Grantors and/or other Persons entitled thereto.
(b)    For purposes of applying payments received in accordance with this
Section 5.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Obligations owed to the Secured Parties.
(c)    It is understood that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
(d)    It is understood and agreed by each Grantor and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 5.4, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Collateral Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Grantor and each Secured Party also agrees that the Collateral Agent may (but
shall not be required to), at any time and in its sole discretion, and with no
liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.
5.5.    Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Loan Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover



 
17
 



    



--------------------------------------------------------------------------------

 

reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.
5.6.    Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.


ARTICLE VI

INDEMNITY
6.1.    Indemnity. (a) The parties hereto agree that the terms of Section 10.04
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.
If and to the extent that the obligations of any Grantor under this Section 6.1
are unenforceable for any reason, such Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.
6.2.    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
hereunder or under the other Loan Documents shall constitute Obligations secured
by the Collateral. The indemnity obligations of each Grantor contained in this
Article VI shall continue in full force and effect notwithstanding the full
payment of all of the other Obligations and notwithstanding the full payment of
all the Notes issued, and Loans made, under the Credit Agreement and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.


ARTICLE VII

DEFINITIONS


The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“ABL Collateral Agent” shall have the meaning provided in the Intercreditor
Agreement.
“Account” shall mean any “account” as such term is defined in the UCC, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge



 
18
 



    



--------------------------------------------------------------------------------

 

card or information contained on or for use with the card, or (viii) as winnings
in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. Without limiting the foregoing,
the term “account” shall include all Health-Care-Insurance Receivables.
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.


“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all Tangible Chattel Paper and all Electronic Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Collateral Documents” shall have the meaning provided in the Credit Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC.
“Commodity Account” shall mean all “commodity accounts” as such term is defined
in the UCC.
“Company” shall have the meaning provided in the recitals of this Agreement.
“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).
“Controlled Deposit Accounts” shall mean Deposit Accounts that are subject to
the “control” of the Collateral Agent.
“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office listed in Annex



 
19
 



    



--------------------------------------------------------------------------------

 

G; (b) rights and privileges arising under applicable law with respect to such
copyrights; and (c) renewals and extensions thereof and amendments thereto.
“Copyright Security Agreement” shall mean a copyright security agreement, in the
form attached hereto as Exhibit B, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC and all other demand, deposit, time, savings, cash management, passbook
and similar accounts.
“Discharge of ABL Obligations” shall have the meaning provided in the
Intercreditor Agreement.
“Documents” shall mean “documents” as such term is defined in the UCC.
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC.
“Equipment” shall mean any “equipment” as such term is defined in the UCC, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and vehicles now or hereafter owned by any
Grantor and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Excluded Account” shall mean (i) any withholding tax, fiduciary account,
employee benefit, trust, payroll or escrow account, (ii) any zero balance
Deposit Account provided the amount on deposit therein does not exceed the
amount necessary to cover outstanding checks, amounts necessary to maintain
minimum deposit requirements and amounts necessary to pay the depositary
institution’s fees and expenses, (iii) any Deposit Account maintained outside of
the United States and (iv) any Deposit Account or Securities Account maintained
in connection with pledges of cash or Cash Equivalents permitted under Section
7.01(e), (f), (p), (s) or (u) of the Credit Agreement.
“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.
“Financial Assets” shall mean all present and future “financial assets” as such
term is defined in the UCC.
“Fixture” shall mean “fixture” as such term is defined in the UCC.
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC.
“Goods” shall mean “goods” as such term is defined in the UCC.



 
20
 



    



--------------------------------------------------------------------------------

 

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.
“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the UCC.
“Instrument” shall mean “instruments” as such term is defined in the UCC.
“Intellectual Property” shall mean (a) all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing; (b) rights corresponding to any of the foregoing throughout
the world, including as provided by international treaties or conventions, and
all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; (c) income, royalties, damages, claims, and payments now or hereafter
due or payable under and with respect to any of the foregoing, including damages
and payments for past and future infringements, misappropriations, or other
violations thereof; and (d) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing.
“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC.
“Investment Property” shall mean “investment property” as such term is defined
in the UCC.
“Lenders” shall have the meaning provided in the recitals of this Agreement.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC.
“Licenses” shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property.
“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Margin Stock” shall have the meaning provided in Regulation U.
“Money” shall mean all present and future “money” as defined in Article 1 of the
UCC.



 
21
 



    



--------------------------------------------------------------------------------

 

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Obligations” shall have the meaning provided in the Credit Agreement.
“Patents” shall mean all (a) industrial designs, letters patent, certificates of
inventions, all registrations and recordings thereof, and all applications for
letters patent, including registrations, recordings and pending applications in
the United States Patent and Trademark Office listed in Annex G, and (b)
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and all improvements thereto.
“Patent Security Agreement” shall mean a patent security agreement, in the
attached hereto as Exhibit C, executed and delivered by a Grantor in favor of
the Collateral Agent for the benefit of the Secured Parties.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledge Agreement” shall mean the Term Loan Pledge Agreement dated of even date
herewith by Ciena Corporation, each other Pledgor from time to time party
thereto and the Collateral Agent, as pledgee.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Recordable Intellectual Property” shall mean (i) any Patent issued by or
applied for issuance with the United States Patent and Trademark Office, (ii)
any Trademark registered or applied for registration with the United States
Patent and Trademark Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office and (iv) any material
License granting to any Grantor any exclusive right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any records or other
materials pertaining to a Copyright registered with the United States Copyright
Office.
“Registered Organization” shall have the meaning provided in the UCC.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and any
successor to all or a portion thereof.



 
22
 



    



--------------------------------------------------------------------------------

 

“Securities Accounts” shall mean all present and future “securities accounts” as
such term is defined in Article 8 of the UCC, including all monies,
“uncertificated securities,” and “securities entitlements” (each as defined in
Article 8 of the UCC) contained therein.
“Security” means all present and future “securities” as such term is defined in
Article 8 of the UCC.
“Security Agreement Supplement” shall mean a security agreement supplement, in
the form attached hereto as Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 8.12 and/or adding additional property to the Collateral.
“Security Entitlements” shall mean all present and future “security
entitlements” as such term is defined in Article 8 of the UCC.
“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
“State” shall mean any state of the United States.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC, now or hereafter owned by any Grantor, or in which any
Grantor has any rights, and, in any event, shall include, but shall not be
limited to all of such Grantor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC.
“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.
“Trade Secrets” shall mean any confidential and proprietary information,
including inventions, formulae, algorithms, production procedures, know-how,
methods, techniques, marketing, plans, analyses, proposals, customer lists,
supplier lists, specifications, models, personal information, data collections,
source code and object code of a Grantor worldwide whether written or not.
“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office that
are listed in Annex G, (b) all extensions or renewals of any of the foregoing,
(c) goodwill associated therewith or symbolized thereby, (d) other assets,
rights and interests that uniquely reflect or embody such goodwill, and (e)
rights and privileges arising under applicable law with respect to the use of
any of the foregoing.



 
23
 



    



--------------------------------------------------------------------------------

 

“Trademark Security Agreement” shall mean a trademark security agreement, in the
form attached hereto as Exhibit D, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
“Transmitting Utility” shall have the meaning given such term in
Section 9‑102(a)(80) of the UCC as in effect on the date hereof.
“Vehicles” shall mean all cars, trucks and other vehicles covered by a
certificate of title law of any state.
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote in the election of the board of
directors of such Person (or such equivalent governing body of such Person).
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
ARTICLE VIII
MISCELLANEOUS
8.1.    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be in writing and shall be sent or delivered by mail, telecopy or courier
service and all such notices and communications shall, when mailed, telecopied
or sent by courier, be effective when deposited in the mails, delivered to the
overnight courier, or sent by telecopier, except that notices and communications
to the Collateral Agent or any Grantor shall not be effective until received by
the Collateral Agent or such Grantor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:


(a)    if to any Grantor, c/o:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901
with a copy to:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076




 
24
 



    



--------------------------------------------------------------------------------

 

Attention: General Counsel’s Office
Facsimile: (410) 865-8001
(b)    if to the Collateral Agent, at:
Bank of America, N.A.
Agency Management
900 West Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Priscilla Baker
Telephone: 980-386-3475
Facsimile: 704-409-0918
Electronic Mail: priscilla.l.baker@baml.com


or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
8.2.    Waiver; Amendment. Except as provided in Sections 8.8, 8.12 and 8.15
hereof and Section 10.01 of the Credit Agreement, none of the terms and
conditions of this Agreement or any other Collateral Document may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Grantor directly affected thereby (it being understood that the
addition or release of any Grantor hereunder or under another Collateral
Document shall not constitute a change, waiver, discharge or termination
affecting any Grantor other than the Grantor so added or released) and the
Collateral Agent (with the written consent of the Required Lenders).
8.3.    Obligations Absolute. The obligations of each Grantor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Grantor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any other Secured Debt Agreement or any security
for any of the Obligations (in each case), whether or not such Grantor shall
have notice or knowledge of any of the foregoing.
8.4.    Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 8.8
hereof, (ii) be binding upon each Grantor, its successors and assigns, provided
however, that except as otherwise permitted by the Credit Agreement, no Grantor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent (with the consent of the Required
Lenders), and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Parties and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Grantor
herein or in any certificate or other instrument delivered by such Grantor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Parties and



 
25
 



    



--------------------------------------------------------------------------------

 

shall survive the execution and delivery of this Agreement and the other Loan
Documents regardless of any investigation made by the Secured Parties or on
their behalf.
8.5.    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
8.6.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY
RELATING TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8.1. NOTHING IN THIS



 
26
 



    



--------------------------------------------------------------------------------

 

AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.7.    Grantors’ Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
8.8.    Termination; Release. (a)  On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 6.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date on which the Payment in Full of the Obligations has occurred.


(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by Section 7.05 of the Credit Agreement or is otherwise
released pursuant to the Credit Agreement, and the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement to the extent required to be so applied, the Collateral
Agent, at the request and expense of such Grantor, will duly release from the
security interest created hereby (and will promptly execute and deliver such
documentation, including termination or partial release statements, including
UCC-3s, subordination agreements and the like in connection therewith to
evidence the release of such item of Collateral or to subordinate its interest
in such item of Collateral) and assign, transfer and deliver to such Grantor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. In the case of any sale or
disposition of any Collateral permitted under Section 7.05 of the Credit
Agreement (unless sold to another Credit Party), the



 
27
 



    



--------------------------------------------------------------------------------

 

security interest created hereby on such Collateral shall be automatically
released without the need for further action by any Person.  Furthermore, upon
the release of any Guarantor from the Guaranty in accordance with the provisions
thereof, such Grantor (and the Collateral at such time assigned by the
respective Grantor pursuant hereto) shall be automatically released from this
Agreement, and the Collateral Agent, at the request and expense of such Grantor
being released, will promptly execute and deliver such documentation, including
termination or partial release statements, including UCC-3s, and the like in
connection therewith) and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) the Collateral of such
Grantor being released.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Grantor shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that the Company or the respective
Grantor desires that a Subsidiary of the Company which has been released from
the Guaranty be released hereunder as provided in the penultimate sentence of
Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by a Responsible Officer of the Company and the respective Grantor
stating that the release of the respective Grantor (and its Collateral) is
permitted pursuant to such Section 8.8(b).
(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent in good faith believes to be in accordance
with, this Section 8.8.
8.9.    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Collateral Agent.
8.10.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11.    The Collateral Agent and the other Secured Parties. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 9 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 9 of the Credit
Agreement.
8.12.    Additional Grantors. It is understood and agreed that any Domestic
Subsidiary of the Company that desires to become a Grantor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement



 
28
 



    



--------------------------------------------------------------------------------

 

or any other Loan Document, shall become a Grantor hereunder by (x) executing a
counterpart hereof and delivering same to the Collateral Agent or by executing a
Security Agreement Supplement and delivering the same to the Collateral Agent,
in each case as may be requested by the Collateral Agent (provided such Security
Agreement Supplement shall not require the consent of any Grantor), (y)
delivering supplements to Annexes A through G, inclusive, hereto as are
necessary to cause such Annexes to be complete and accurate with respect to such
additional Grantor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Grantor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent and
upon such execution and delivery, such Subsidiary shall constitute a Grantor
hereunder.
8.13.    ABL Priority Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of ABL Obligations, the requirements under this
Agreement to deliver or grant control over ABL Priority Collateral to the
Collateral Agent, or to give any notice to any Person or in respect of the
provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any ABL Priority Collateral, shall be deemed
satisfied if the Grantors comply with the requirements of the similar provision
of the applicable ABL Credit Document (as defined in the Intercreditor
Agreement). Until Discharge of ABL Obligations, the delivery of any ABL Priority
Collateral to the ABL Collateral Agent (as defined in the Intercreditor
Agreement) pursuant to the ABL Credit Documents as bailee or agent for the
Collateral Agent shall satisfy any delivery requirement hereunder or under any
other Loan Document.
8.14.    Intercreditor Agreement. This Agreement and the other Loan Documents
are subject to the terms and conditions set forth in the Intercreditor Agreement
in all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Collateral Agent pursuant to any Loan
Document and the exercise of any right or remedy in respect of the Collateral by
the Collateral Agent (or any Secured Party) hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement and in the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to the exercise of any such right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, no Loan Party shall be required hereunder or
under any Loan Document to take any action with respect to the Collateral that
is inconsistent with the provisions of the Intercreditor Agreement.
8.15.    Release of Grantors. If at any time all of the Equity Interests of any
Grantor (or, to the extent any Collateral Document requires releases thereunder
to occur in accordance with the provisions of this Agreement, the pledgor,
transferor, mortgagor or other corresponding party under such other Collateral
Document) owned by the Company and its Subsidiaries are sold (to a Person other
than the Company or any of its Subsidiaries) in a transaction permitted pursuant
to the Credit Agreement (and which does not violate the terms of any other Loan
Document then in effect), then, at the request



 
29
 



    



--------------------------------------------------------------------------------

 

and expense of the Company, the respective Grantor shall be immediately released
as a Grantor pursuant to this Agreement without any further action hereunder
(and upon the reasonable request of the Company and at the expense of the
Grantors, the Collateral Agent (or, to the extent any other Collateral Document
requires releases thereunder to occur in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such other Collateral Document) shall execute and deliver such instruments of
release as are reasonably necessary to evidence the release of such Grantor and
otherwise reasonably satisfactory to the Collateral Agent). At any time the
Company desires that a Grantor be released from this Agreement as provided in
this Section 8.15, the Company shall deliver to the Collateral Agent a
certificate signed by a Responsible Officer of the Company stating that (i) the
transaction is permitted pursuant to the Credit Agreement (and does not violate
the terms of any other Loan Documents then in effect) and (ii) the release of
the respective Grantor is permitted pursuant to this Section 8.15.
[Remainder of this page intentionally left blank; signature page follows]







 
30
 



    



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
GRANTORS:
 
CIENA CORPORATION
 
 
 


By:_/s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By:_/s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By:_/s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer


Signature Page to Security Agreement
    

--------------------------------------------------------------------------------

 

Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent
By: /s/ Dan Kelly
Name: Dan Kelly
Title: Managing Director





Signature Page to Security Agreement
    